          Case 1:20-cv-02658-CJN Document 43 Filed 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




TIKTOK INC., et al.,

                        Plaintiffs,

        v.                                               Case No. 20-cv-02658 (CJN)

DONALD J. TRUMP, in his official capacity
as President of the United States, et al.,

                        Defendants.




       PLAINTIFFS’ RENEWED MOTION FOR A PRELIMINARY INJUNCTION
            AGAINST COMMERCE DEPARTMENT PROHIBITIONS 2-5

        Plaintiffs TikTok, Inc. and ByteDance Ltd. (collectively “Plaintiffs”), by and through

their undersigned counsel, hereby move this Court, pursuant to Rule 65 of the Federal Rules of

Civil Procedure and Local Rule 65.1, for a preliminary injunction against Defendants Donald J.

Trump, in his official capacity as President of the United States; Wilbur L. Ross, Jr., in his official

capacity as Secretary of Commerce; and the U.S. Department of Commerce.

        For the reasons set forth in the accompanying Memorandum in Support, the declarations

attached hereto, and the declarations and exhibits attached to Plaintiffs’ previous motion for

preliminary injunction (ECF No. 15), Plaintiffs are entitled to preliminary injunctive relief

enjoining the implementation or enforcement of Prohibitions 2–5 on the list of prohibited

transactions published in the Federal Register on September 24, 2020. See Identification of

Prohibited Transactions to Implement Executive Order 13942 and Address the Threat Posed by

TikTok and the National Emergency with Respect to the Information and Communications

Technology and Services Supply Chain, 85 Fed. Reg. 60061–63 (Sept. 24, 2020).
          Case 1:20-cv-02658-CJN Document 43 Filed 10/14/20 Page 2 of 2




       Like the first Prohibition that this Court enjoined on September 27, 2020, Plaintiffs are

likely to succeed on their claim that Prohibitions 2–5 violate the International Emergency

Economics Powers Act, 50 U.S.C. §§ 1701–1706. Plaintiffs also are likely to succeed on their

claims that the Prohibitions violate the Administrative Procedure Act, 5 U.S.C. § 551 et seq., the

First and Fifth Amendments to the U.S. Constitution, and constitute ultra vires executive action.

In the absence of preliminary injunctive relief, Prohibitions 2–5 will cause Plaintiffs irreparable

harm, and the equities and public interest weigh in Plaintiffs’ favor. Accordingly, Plaintiffs are

entitled to relief. A proposed Order accompanies the motion.



DATED: October 14, 2020                       Respectfully submitted,

                                                /s/ John E. Hall

 Anders Linderot*                             John E. Hall (D.C. Bar. No. 415364)
 COVINGTON & BURLING LLP                      Beth S. Brinkmann (D.C. Bar. No. 477771)
 The New York Times Building                  Alexander A. Berengaut (D.C. Bar. No. 989222)
 620 Eighth Avenue                            Megan A. Crowley (D.C. Bar. No. 1049027)
 New York, New York 10018-1405                Megan C. Keenan (D.C. Bar. No. 1672508)
 Telephone: +1 (212) 841-1000                 COVINGTON & BURLING LLP
 Facsimile: + 1 (212) 841-1010                One CityCenter
 Email: alinderot@cov.com                     850 Tenth Street, NW
                                              Washington, DC 20001
 Mitchell A. Kamin*                           Telephone: +1 (202) 662-6000
 COVINGTON & BURLING LLP                      Facsimile: + 1 (202) 778-6000
 1999 Avenue of the Stars, Suite 3500         Email: jhall@cov.com
 Los Angeles, California 90067-4643                   bbrinkmann@cov.com
 Telephone: + 1 (424) 332-4800                        aberengaut@cov.com
 Facsimile: + 1 (424) 332-4749                        mcrowley@cov.com
 Email: mkamin@cov.com                                mkeenan@cov.com

 *Pro Hac Vice

                                              Attorneys for Plaintiffs




                                                 2
